                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 1 of 11



1    William H. Beaumont, Esq.
     (pro hac vice to be applied for)
2
     BEAUMONT COSTALES LLC
3    107 W. Van Buren, Suite 209
     Chicago, Illinois 60605
4    Telephone: (773) 831-8000
     Facsimile: (504) 272-2956
5
     whb@beaumontcostales.com
6
     Glenn M. Goffin, SBN 153766
7    Attorney-at-Law
     920 Beach Park Blvd #39
8
     Foster City, California 94404
9    Telephone: (415) 845-8556
     ggoffin@glenngoffinlaw.com
10
     Attorneys for Plaintiffs
11

12                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN FRANCISCO DIVISION
14
     SOPHIA WINGATE and LINDSAY                          Case No.:
15   RUCKER, individually and on behalf of all
     others similarly situated,
16                                                       COMPLAINT FOR DAMAGES AND
                    Plaintiffs,                          INJUNCTIVE RELIEF
17
     v.                                                  DEMAND FOR JURY TRIAL
18

19   DSW SHOE WAREHOUSE, INC,                            CLASS ACTION
20                  Defendant

21
            Plaintiffs Sophia Wingate and Lindsay Rucker bring this class action complaint and
22
     demand for jury trial against DSW Shoe Warehouse, Inc. to stop its practice of sending unwanted
23
     text messages to the cellular telephones of consumers, and to obtain redress for all persons injured
24

25   by their conduct. Plaintiffs allege as follows upon personal knowledge, and, as to all other matters,

26   upon information and belief, including investigation conducted by their attorneys.
27
                                       NATURE OF THE ACTION
28
            1.      Defendant DSW Shoe Warehouse, Inc. (“DSW”) operates a footwear retail chain

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     1
                   Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 2 of 11



1    across 45 states.
2           2.      DSW sends unsolicited text message advertisements to the cellular telephone
3
     numbers of thousands of consumers nationwide.
4
            3.      As a result, Defendant repeatedly violates the Telephone Consumer Protection
5
     Act, 47 U.S.C. § 227 ("TCPA").
6

7
            4.      The TCPA was enacted to protect consumers from excessive, unwanted nuisance

8    calls, exactly like the text messages alleged in this complaint. Defendant sends these text

9    messages even though neither Plaintiffs nor members of the putative Class (defined below)
10   provide prior express written consent to receive them.
11
            5.      As a result, Plaintiffs, on behalf of themselves and the putative Class, seeks an
12
     injunction requiring Defendant to cease all unlawful text messaging activities alleged in this
13
     Complaint, and an award of statutory damages to Plaintiffs and the Class for each such violation,
14
     together with costs and reasonable attorneys' fees.
15

16                                              PARTIES

17          6.      Plaintiff Sophia Wingate is a natural person and resident of Oakley, California.
18          7.      Plaintiff Lindsay Rucker is a natural person and resident of Novato, California.
19
            8.      Defendant DSW is a for-profit corporation licensed to do and doing business in
20
     California.
21
                                             JURISDICTION
22
            9.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §
23

24   1331 for Plaintiff's claims arising under 47 U.S.C. § 227, et seq. (TCPA).

25                                               VENUE
26          10.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b)-(c) and 1441(a)
27
     because the damages sustained by Plaintiffs Wingate and Rucker occurred in this District.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                   2
                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 3 of 11



1                                    INTRADISRICT ASSIGNMENT
2           11.       Plaintiffs reside in this Division. Upon information and belief, a substantial part
3
     of the events which give rise to the claims herein sued upon occurred in this Division.
4
                                                 THE TCPA
5
            12.       In 1991, Congress enacted the TCPA in response to voluminous consumer
6

7
     complaints concerning abuses of telephone technology and to compensate consumers for intrusive

8    nuisance calls.1 Since its inception, however, violators of the Act have persisted with little to no

9    repercussions.
10          13.       Since 2015, the FCC is reported to have ordered TCPA violators to pay a total of
11
     $208.4 million. As of March 2019, it has collected a mere $6,790.2
12
            14.       The TCPA prohibits a defendant from: (1) calling a cellular telephone number; (2)
13
     using an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47
14
     U.S.C. § 227(b)(1)(A)(iii). A text message is a call under the TCPA. Satterfield v. Simon &
15

16   Schuster, Inc., 569 F.3d 946 (9th Cir. 2009).

17          15.       Additionally, the TCPA prohibits a defendant from making automated
18   telemarketing calls to cellular telephone numbers without the plaintiff’s prior express written
19
     consent. 47 C.F.R. 64.1200(a)(2) (emphasis added). Prior express written consent requires that
20
     the defendant give the plaintiff “‘clear and conspicuous disclosure’ of the consequences of
21
     providing the requested consent....and having received this information, agrees unambiguously to
22
     receive such calls at a telephone number the [recipient] designates.” In re Rules & Regulations
23

24   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844

25   ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
26
     1
27     Mims v. Arrow Financial Services, LLC, 565 U.S. 368, 370 (2012).
     2
       Sarah Krouse, The FCC has fined robocallers $208 million. It's collected $6,790., Fox News,
28   https://www.foxnews.com/tech/the-fcc-has-fined-robocallers-208-million-its-collected-6790
     (last accessed Aug. 21, 2019).

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                     3
                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 4 of 11



1                                   FACTUAL ALLEGATIONS
2           16.    On or about August 7, 2019 and August 10, 2019, Defendant DSW sent the
3
     following text messages to Plaintiff Sophia Wingate at her cellular telephone number ending in
4
     “-2645”:
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
     /
20

21   /

22   /
23   /
24
     /
25
     /
26

27   /

28   /


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                               4
                   Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 5 of 11



1           17.     On or about July 3, 2019, July 11, 2019, and July 15, 2019, Defendant DSW sent
2
     the following text messages to Plaintiff Lindsay Rucker at her cellular telephone number ending
3
     in “-5149”:
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
            18.     Defendant also sent numerous other text messages to Plaintiffs.
19
            19.     All of the above-described text messages contained generic marketing solicitations
20
     regarding DSW products.
21

22          20.     None of these generic advertisements addressed Plaintiffs by name, and they were

23   all sent from Defendant’s 6-digit short message service (“SMS”) code “748588”.
24
            21.     The equipment used by DSW to send the text messages qualifies as an automatic
25
     telephone dialing system (“ATDS”). Specifically, Defendant used equipment with the ability to
26
     store or produce cellular telephone numbers to be called using a random or sequential number
27

28   generator and to dial such numbers without human intervention.


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                  5
                   Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 6 of 11



1            22.    Defendant’s use of an ATDS is supported by the high volume of text messages,
2
     the generic and impersonal nature of the messages, and Defendant’s use of an SMS code.
3
             23.    Defendant used an ATDS to send the exact same (or substantially similar) text
4
     messages to Plaintiffs and all other members of the putative Class.
5

6            24.    Neither Plaintiffs nor Class members provided prior express written consent to

7    receive text message advertisements from Defendant.
8
             25.    Plaintiffs and Class members suffered injuries in the form of invasion of privacy,
9
     aggravation, and nuisance.
10
             26.    The text messages alleged herein were exclusively made by, or on behalf of, DSW.
11

12           27.    Defendant was and is aware that it was sending the above-described text messages

13   on a widespread basis to consumers who had not provided prior express written consent to receive
14
     them.
15
                                  CLASS ACTION ALLEGATIONS
16
             28.    Class Definitions: Plaintiffs Sophia Wingate and Lindsay Rucker bring this action
17

18   on behalf of themselves and a class defined as follows:

19            Class: All persons within the United States who, within the four years prior to
20
              the filing of this Complaint, were sent a text message, from Defendant or
21
              anyone on Defendant’s behalf, to said person’s cellular telephone number,
22
              advertising Defendant’s products and/or services, without the recipients’ prior
23

24            express written consent.

25           Excluded from the Class are: (1) any Judge or Magistrate presiding over this action and
26
     members of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors,
27
     predecessors, and any entity in which the Defendant or their parents have a controlling interest
28
     and their current or former employees, officers and directors; (3) persons who properly execute

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                  6
                   Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 7 of 11



1    and file a timely request for exclusion from the Class; (4) persons whose claims in this matter
2
     have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and
3
     Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any such
4
     excluded persons.
5

6            29.     Numerosity: The exact number of Class members is unknown and not available

7    to Plaintiffs at this time, but it is clear that individual joinder is impracticable. On information and
8
     belief, Defendant has sent text messages to thousands of consumers who fall into the definition
9
     of the Class. Class members can be identified through Defendant’s records.
10
             30.     Commonality and Predominance: There are many questions of law and fact
11

12   common to the claims of Plaintiffs and the putative Class, and those questions predominate over

13   any questions that may affect individual members of the Class. Common questions for the Class
14
     include, but are not necessarily limited to the following:
15
                     (a)     Whether Defendant’s conduct violated the TCPA;
16
                     (b)     Whether Defendant sent text messages using an ATDS, as contemplated
17

18                           by the TCPA and its implementing regulations;

19                   (c)     Whether Defendant sent text messages without the prior express written
20
                             consent to Class members;
21
                     (d)     Whether Defendant sent telemarketing and/or advertising text messages to
22
                             Class members; and
23

24                   (e)     Whether Plaintiffs and the members of the Class are entitled to treble

25                           damages based on the willfulness of Defendant’s conduct.
26
             31.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the
27
     Class in that Plaintiffs and the Class members sustained damages arising out of Defendant’s
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                        7
                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 8 of 11



1    uniform wrongful conduct and unsolicited text message calls.
2
            32.     Adequate Representation: Plaintiffs will fairly and adequately represent and
3
     protect the interests of the Class and have retained counsel competent and experienced in complex
4
     litigation and class actions. Plaintiffs’ claims are representative of the claims of the other members
5

6    of the Class. That is, Plaintiffs and the Class members sustained damages as a result of

7    Defendant’s conduct and received substantially the same text messages. Plaintiffs also have no
8
     interests antagonistic to those of the Class, and Defendant has no defenses unique to Plaintiffs.
9
     Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf of the
10
     members of the Class and have the financial resources to do so. Neither Plaintiffs nor their counsel
11

12   have any interest adverse to the Class.

13          33.     Appropriateness: This class action is also appropriate for certification because
14
     Defendant has acted or refused to act on grounds generally applicable to the Class as a whole,
15
     thereby requiring the Court's imposition of uniform relief to ensure compatible standards of
16
     conduct toward the members of the Class and making final class-wide injunctive relief
17

18   appropriate. Defendant’s practices apply to and affect the members of the Class uniformly, and

19   Plaintiffs' challenge of those practices hinges on Defendant’s conduct with respect to the Class as
20
     a whole, not on facts or law applicable only to Plaintiff. Additionally, the damages suffered by
21
     individual members of the Class will likely be small relative to the burden and expense of
22
     individual prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it
23

24   would be virtually impossible for the members of the Class to obtain effective relief from

25   Defendant’s misconduct on an individual basis. A class action provides the benefits of single
26
     adjudication, economies of scale, and comprehensive supervision by a single court. Economies
27
     of time, effort, and expense will be fostered and uniformity of decisions will be ensured.
28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                      8
                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 9 of 11



1           34.      Plaintiffs reserve the right to revise the foregoing "Class Allegations" and "Class
2
     Definition" based on facts learned through additional investigation and in discovery.
3
                                      CAUSE OF ACTION
4         (Willful and Knowing Violation of 47 U.S.C. § 227, et seq. – Telephone Consumer
                                          Protection Act)
5
                              (on behalf of Plaintiffs and the Class)
6
            35.      Plaintiffs incorporates the foregoing allegations as if fully set forth herein.
7
            36.      Defendant sent unwanted text messages to Plaintiffs and the Class members’
8

9    cellular telephones without their prior express written consent.

10          37.      Defendant sent these text messages to Plaintiffs and the Class' cellular telephone
11
     numbers using equipment with the ability to store or produce cellular telephone numbers to be
12
     called using a random or sequential number generator and to dial such numbers without human
13
     intervention.
14

15          38.      The equipment used by Defendant to send text messages to Plaintiffs and Class’

16   cellular telephone numbers qualifies as an ATDS as defined by 47 C.F.R. § 64.1200(f)(2) and 47
17
     U.S.C. § 227(a)(1).
18
            39.      By sending the text messages to Plaintiffs and members of the Class' cellular
19
     telephones without prior express written consent using an ATDS, Defendant violated 47 U.S.C.
20

21   § 227(b)(1)(A)(iii).

22          40.      As a result of Defendant’s unlawful conduct, Plaintiffs and the members of the
23
     putative Class suffered actual damages and also have had their rights to privacy adversely
24
     impacted. Plaintiffs and the Class are therefore entitled to, among other things, a minimum of
25
     $500 in statutory damages for each such violation under 47 U.S.C. § 227(b)(3)(B).
26

27          41.      Because Defendant’s misconduct was willful and knowing, the Court should,

28   pursuant to 47 U.S.C. § 227(b)(3), treble the amount of statutory damages recoverable by


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                       9
                  Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 10 of 11



1    Plaintiffs and the other members of the putative Class.
2
            42.     Alternatively, because Defendant’s misconduct was negligent, the Court should,
3
     pursuant to 47 U.S.C. § 227(b)(3), award statutory damages recoverable by Plaintiffs and the
4
     other members of the putative Class.
5

6           43.     Additionally, as a result of Defendant’s unlawful conduct, Plaintiffs and other

7    members of the Class are entitled to an injunction under 47 U.S.C. § 227(b)(3)(A) and §
8
     227(c)(5)(A) to ensure that Defendant’s violations of the TCPA do not continue into the future.
9
                                          RELIEF REQUESTED
10
            WHEREFORE, Plaintiffs Sophia Wingate and Lindsay Rucker, individually and on
11

12   behalf of the Class, pray for the following relief:

13          (a)     An order certifying this case as a class action, appointing Plaintiffs Sophia
14
     Wingate and Lindsay Rucker as Class Representatives and their attorneys as Class Counsel;
15
            (b)     Enter a judgment in favor of Plaintiffs and the proposed class for all damages
16
     available under the TCPA, including $500.00 per violation and up to $1,500.00 per violation if
17

18   Defendant willfully violated the TCPA;

19          (c)     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
20
            (d)     A declaratory judgment that Defendant’s telephone calling equipment constitutes
21
     an automatic telephone dialing system under the TCPA;
22
            (e)     An order requiring Defendant to disgorge any ill-gotten funds acquired as a result
23

24   of their unlawful telephone calling practices;

25          (f)     An injunction requiring Defendant to cease all unsolicited text message activities,
26
     and otherwise protecting the interests of the Class;
27
            (g)     Award Plaintiffs and the class all expenses of this action, and requiring Defendant
28
     to pay the costs and expenses of class notice and claims administration;

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                                  10
                Case 3:19-cv-05324 Document 1 Filed 08/25/19 Page 11 of 11



1         (h)     Such other and further relief as the Court deems just and proper.
2
                                           JURY DEMAND
3
          Plaintiffs demand trial by jury on all issues for which a jury trial is allowed.
4

5                                                Respectfully submitted,
6
       Dated: August 22, 2019                    /s/ Glenn M. Goffin
7                                                Glenn M. Goffin, SBN 153766
                                                 Attorney-at-Law
8                                                920 Beach Park Blvd #39
9                                                Foster City, California 94404
                                                 Telephone: (415) 845-8556
10                                               ggoffin@glenngoffinlaw.com
11                                               William H. Beaumont, Esq.
12                                               BEAUMONT COSTALES LLC
                                                 107 W. Van Buren, Suite 209
13                                               Chicago, Illinois 60605
                                                 Telephone: (773) 831-8000
14                                               Facsimile: (504) 272-2956
15                                               whb@beaumontcostales.com
                                                 (pro hac vice to be applied for)
16
                                                 Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                                                             11
